UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34991 TARGA RESOURCES CORP. (Exact name of registrant as specified in its charter) Delaware 20-3701075 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Louisiana St, Suite4300, Houston, Texas (Address of principal executive offices) (Zip Code) (713)584-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R. As of May 1, 2012, there were 42,441,793 shares of the registrant’s common stock, $0.001 par value, outstanding. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 4 Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 4 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 5 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2012 and 2011 6 Consolidated Statement of Changes in Owners' Equity for the three months ended March 31, 2012 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 8 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 43 Item 4. Controls and Procedures. 46 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 47 Item 1A. Risk Factors. 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 47 Item 3. Defaults Upon Senior Securities. 47 Item 4. Mine Safety Disclosures. 47 Item 5. Other Information. 47 Item 6. Exhibits. 48 1 Table of Contents CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS Targa Resources Corp.’s (together with its subsidiaries, other than Targa Resources Partners LP, collectively “we,” “us,” “Targa,” “TRC,” or the “Company”) reports, filings and other public announcements may from time to time contain statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements.” You can typically identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors, many of which are outside our control. Important factors that could cause actual results to differ materially from the expectations expressed or implied in the forward-looking statements include known and unknown risks. Known risks and uncertainties include, but are not limited to, the risks set forth in “Part II-Other Information, Item 1A. Risk Factors.” of this Quarterly Report on Form 10-Q (“Quarterly Report”) as well as the following risks and uncertainties: · Targa Resources Partners LP’s (the “Partnership”) and our ability to access the debt and equity markets, which will depend on general market conditions and the credit ratings for our debt obligations; · the amount of collateral required to be posted from time to time in the Partnership’s transactions; · the Partnership’s success in risk management activities, including the use of derivative instruments to hedge commodity risks; · the level of creditworthiness of counterparties to transactions; · changes in laws and regulations, particularly with regard to taxes, safety and protection of the environment; · the timing and extent of changes in natural gas, natural gas liquids (“NGL”) and other commodity prices, interest rates and demand for the Partnership’s services; · weather and other natural phenomena; · industry changes, including the impact of consolidations and changes in competition; · the Partnership’s ability to obtain necessary licenses, permits and other approvals; · the level and success of oil and natural gas drilling around the Partnership’s assets and its success in connecting natural gas supplies to its gathering and processing systems and NGL supplies to its logistics and marketing facilities; · the Partnership’s and our ability to grow through acquisitions or internal growth projects and the successful integration and future performance of such assets; · general economic, market and business conditions; and · the risks described elsewhere in “Part II-Other Information, Item 1A. Risk Factors.” of this Quarterly Report, our Annual Report on Form 10-K for the year ended December 31, 2011 (“Annual Report”) and our reports and registration statements filed from time to time with the United States Securities and Exchange Commission (“SEC”). 2 Table of Contents Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate, and, therefore, we cannot assure you that the forward-looking statements included in this Quarterly Report will prove to be accurate. Some of these and other risks and uncertainties that could cause actual results to differ materially from such forward-looking statements are more fully described in “Part II-Other Information, Item 1A. Risk Factors.” in this Quarterly Report and in our Annual Report. Except as may be required by applicable law, we undertake no obligation to publicly update or advise of any change in any forward-looking statement, whether as a result of new information, future events or otherwise. As generally used in the energy industry and in this Quarterly Report, the identified terms have the following meanings: Bbl Barrels (equal to 42 gallons) Btu British thermal units, a measure of heating value BBtu Billion British thermal units /d Per day /hr Per hour gal U.S. gallons LPG Liquefied petroleum gas MBbl Thousand barrels MMBbl Million barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) NYMEX New York Mercantile Exchange GAAP Accounting principles generally accepted in the United States of America NYSE New York Stock Exchange Price Index Definitions IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-PB Inside FERC Gas Market Report, Permian Basin IF-WAHA Inside FERC Gas Market Report, West Texas WAHA NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. TARGA RESOURCES CORP. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (In millions) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $2.1 million and $2.4 million Inventory Deferred income taxes - Assets from risk management activities Other current assets Total current assets Property, plant and equipment Accumulated depreciation ) ) Property, plant and equipment, net Long-term assets from risk management activities Investment in unconsolidated affiliate Other long-term assets Total assets $ $ LIABILITIES AND OWNERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Deferred income taxes - Liabilities from risk management activities Total current liabilities Long-term debt Long-term liabilities from risk management activities Deferred income taxes Other long-term liabilities Commitments and contingencies (see Note 14) Owners' equity: Targa Resources Corp. stockholders' equity: Common stock ($0.001 par value, 300,000,000 shares authorized, 42,440,793 and 42,398,148 shares issued and outstanding as of March 31, 2012 and December 31, 2011) - - Preferred stock ($0.001 par value, 100,000,000 shares authorized, no shares issued and outstanding as of March 31, 2012 and December 31, 2011) - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) - ) Total Targa Resources Corp. stockholders' equity Noncontrolling interests in subsidiaries Total owners' equity Total liabilities and owners' equity $ $ See notes to consolidated financial statements 4 Table of Contents TARGA RESOURCES CORP. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (In millions, except per share amounts) Revenues $ $ Costs and expenses: Product purchases Operating expenses Depreciation and amortization expenses General and administrative expenses Income from operations Other income (expense): Interest expense, net ) ) Equity earnings Other expense, net - ) Income before income taxes Income tax expense: Current ) ) Deferred ) Net income Less: Net income attributable to noncontrolling interests Net income available to common shareholders $ $ Net income available per common share - basic $ $ Net income available per common share - diluted $ $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See notes to consolidated financial statements 5 Table of Contents TARGA RESOURCES CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Ended March 31, (Unaudited) (In millions) Net income attributable to Targa Resources Corp. $ $ Other comprehensive income (loss) attributable to Targa Resources Corp. Commodity hedging contracts: Change in fair value ) Settlements reclassified to revenues ) Interest rate swaps: Change in fair value - Settlements reclassified to interest expense, net Related income taxes ) Other comprehensive income (loss) attributable to Targa Resources Corp. ) Comprehensive income (loss) attributable to Targa Resources Corp. Net income attributable to noncontrolling interests Other comprehensive income (loss) attributable to noncontrolling interests Commodity hedging contracts: Change in fair value ) Settlements reclassified to revenues ) Interest rate swaps: Change in fair value - ) Settlements reclassified to interest expense, net Other comprehensive income (loss) attributable to noncontrolling interests ) Comprehensive income attributable to noncontrolling interests ) Total comprehensive income (loss) $ $ ) See notes to consolidated financial statements 6 Table of Contents TARGA RESOURCES CORP. CONSOLIDATED STATEMENT OF CHANGES IN OWNERS' EQUITY Accumulated Additional Other Non Common Stock Paid in Accumulated Comprehensive Controlling Shares Amount Capital Deficit Income (Loss) Interests Total (Unaudited) (In millions, except shares in thousands) Balance, December 31, 2011 $
